 CARLTON PAPER CORP.153Carlton Paper Corporation,InterstatePaper Convert-ing Corp., Better Methods, Inc.andInternationalUnion of District 50, United Mine Workers ofAmerica and Local Union No. 84, an affiliate ofInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Partyin Interest.Case 29-CA-723October 10, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn June 2, 1967, Trial Examiner William J. Brownissued his Decision in the above-entitled proceeding,finding that the Respondents had engaged in and wereengaging in certain unfair labor practices and recom-mending that they cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that the Respondents had not engagedincertain other unfair labor practices and recom-mended that such allegations be dismissed. There-after, the General Counsel and the Respondents filedexceptions to the Trial Examiner's Decision andsupporting briefs.,Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner except as modified below.1.For the reasons set forth in the Trial Examiner'sDecision,we agree with his conclusion that theRespondents did not lay off or refuse to rehireemployees in violation of Section 8(a)(3) and (1) ofthe Act.2.The Trial Examiner also found, and we agree,that the Respondents participated in soliciting Local84 authorization cards during that union's organizingcampaign at the Respondents' new plant in Secaucus,New Jersey, and that they recognized Local 84without adequate evidence of its representative status,in violation of Section 8(a)(2) and (1) of the Act.3.The Trial Examiner found, and our dissentingcolleague agrees, that the Respondents violated Sec-tion 8(a)(5) and (1) of the Act by failing to recognizeDistrict50 on and after June 7, 1966, as therepresentative of an appropriate unit of their produc-tion and maintenance employees, and by refusingthereafter to bargain for such employees.We reject that finding because, upon the facts setforthbelow,we are persuaded that there is asubstantial and material variance between the appro-priate unit as defined in the complaint (and in whichalone District 50 established its numerical majority)and the unit which was actually defined by District50 when it made its bargaining requests.Because of certain differences between us and ourdissenting colleague as to what the record affirma-tively shows on the disputed refusal-to-bargain issue,we deem it appropriate to begin by setting out therelevant facts we find supported by the record.On June 7, 1966, the Respondents were doingbusiness in Brooklyn, New York, at two locationsseparated by about 5 miles. They were then in theprocess of combining their operations and moving allof them to a single new plant being prepared foroccupancy at Secaucus, New Jersey.At the larger of the two Brooklyn plants, hereincalled the Carlton Plant,2 Respondents employed, onJune 7, about 34 production and maintenance em-ployees, 12 of whom were then represented byTeamstersLocal 27 under a bargaining contracteffective until September 30, 1967.3 At the smallerplant, herein called the Better Methods plant, theRespondents employed two or three production andmaintenance employees.The unit alleged and found to be appropriate is onethat includes all Respondents' production and main-tenance employees at both plants who werenotcovered by the Respondents' bargaining contract withTeamsters Local 27. That unit contained, on June 7, amaximum of 25 employees, 16 of whom had previ-ously signed cards designating District 50 as theirbargaining representative.On June 7, Pohmer and Rosario, representatives ofDistrict 50, called on Jackowitz, president of all threecorporations, at the Carlton plant. They advisedJackowitz that a majority of the "Carlton employees"had designated District 50 to represent them, offeredto submit the designation cards to a neutral thirdparty for a check, and asked Jackowitz to recognizeIThe Respondents'request for oral argument is hereby denied as theat this location were carried on Carlton's payroll At the smaller plant,record, including the exceptions and briefs,adequately presents thethe operations were conducted under the name of Better Methodsissues and the positions of the parties3 Some of the Teamster-represented employees were classified as2 At the Carlton plant, the operations were conducted under theshipping and receiving employees, and the others as drivers andname of Carlton and Interstate,two of the three corporations whichwarehousemen.together form the single Employer in this case.The 22 unit employees173 NLRB No. 26 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDand bargain with District 50 for the Carlton em-ployees.4 Jackowitz rejected the demand on variousgrounds, among them that a decertification electionof another union had been held within the precedingyear Jackowitz also stated, as additional grounds forrejecting the demand, that the Respondents weremoving to a new plant in Secaucus, New Jersey, andhe had already so notified the employees and that he(Jackowitz) had been informed that another union,Teamsters Local 84, was going to seek to representthe employees at the new location.5 Jackowitz finallystated that he would consult his attorney, and themeeting thereupon ended.Thereafter, on the afternoon of June 7, District 50filed a representation petition with the Board. In thatpetition, District 50 described the requested unit asextending to all production and maintenance em-ployees at the Carlton plant"including shipping andreceiving employees. "[Emphasis supplied.]On June 8, District 50, in a letter to Jackowitz,againdemanded recognition and bargaining for amajority of the production and maintenance em-ployees at the Carlton plant and renewed the offer ofa card check by neutral party.Jackowitz met with Respondents' attorney some-time after June 8. He was then advised that theelection conducted in August 1965 would not consti-tute a valid basis for a refusal to recognize District 50,but that he could lawfully withhold recognition onthe ground that the unit for which District 50 soughtrecognitionwas inappropriate because it includedemployees covered by the contract with Local 27,that this factor and the impending consolidation ofthe three Respondent corporations raised doubtsabout District 50's majority status; and that in lightof the impending move to Secaucus and Respondents'information that another local was going to seekjurisdiction at Secaucus, a jurisdictional dispute mightarise.Thereafter, at a conference held at the Boardoffices relating to District 50's RC petition, District50's representatives were advised that the Board couldnot entertain the petition because of the provisions ofSection 9(c)(3) of the Act. District 50 then requestedpermission to withdraw the petition. The RegionalDirector approved this withdrawal request on June29.On July 7, District 50 filed a new representationpetition with the Board describing the unit sought inthe same terms as those contained in its June 7petition.On July 21, Respondents terminated their Brook-lyn operations, transferred some of their productionand maintenance employees, including all those cov-eredby Local 27's contract, and dismissed theremainder by letter advising them that Respondentswould consider for jobs at the new location all thosewho filed application .6On July 26, as the Trial Examiner found, the July7 representation petition was withdrawn by District50, "apparently because it specifically included ship-ping and receiving employees regarded by the Region-alOffice as covered under the Local 27 contract."There is no evidence that District 50 made any otherefforts to obtain recognition from Respondents be-fore it initiated this proceeding.At the hearing in this case, District 50 disclaimedany intent to represent any of the employees coveredby Local 27's contract, explaining that its referenceto shipping and receiving employees in the above-described representation petitions was meant to coveronly certain employees, other than those representedby Local 27, who also sometimes did shipping andreceivingwork. Pohmer testified that he had madeclear this reservation as to the scope of the requestedunit in the course of his June 7 meeting withJackowitz. Accepting this testimony, the Trial Exam-iner found that District 50 had "expressly disclaimedrepresentation of any Local 27 employees" on June7, when it initially demanded recognition, and on thatbasis he rejected Respondents' defense that District50 had demanded bargaining in an inappropriate unit.For the reasons hereinafter set forth, we find that theTrial Examiner clearly erred in according credence toPohmer's testimony on this highly disputed andcritical issue of fact and therefore improperly resolvedthe ultimate 8(a)(5) violation issue in this case.In crediting that part of Pohmer's testimony justreferred to, the Trial Examiner asserts in his Decision,that "Rosario generally corroborated Pohmer's testi-mony and Jackowitz did not deny its essentials."Examination of the record shows, however, that theExaminer's characterization of the testimony ofRosario and Jackowitz is clearly wrong. In fact, the4 Although the Trial Examiner found that Pohmer also toldJackowitz at this conference that District 50's bargaining demandsexplicitly excluded employees represented by Local 27, we show belowthat this finding has no record support5Jackowitz testified that he told Rosario and Pohmer he hadreceived a telephone call from a representative of Local 84 to the effectthat Local 84 was going to seek representation of "our employees whenthey started to work out there."The testimony of Rosario and Pohmerdiffers on what Jackowitz stated to them, but it appears that neither ofthem testified,as the Trial Examiner found,that Jackowitz at this timeclaimed to have a contract with Local 84, and we therefore reject thisfinding of the Trial Examiner. Our dissenting colleague joins us in therefection of this finding6Although Respondents'failure similarly to transfer a groupof otherproduction and maintenance employees was allegedto be violative ofSection 8(a)(3) of the Act because most of those not transferred hadsignedcards for District50, the TrialExaminer dismissed thatallegation,finding that Respondents did not knowwho District 50'sadherents were and that there was,moreover,no affirmative evidence ofdiscriminatory motivation As indicated above,we, unlike our dissentingcolleague, adopt this findingof the TrialExaminer CARLTONtestimonial description of the June 7 discussion givenby these two witnesses differs considerably from thatof Pohmer's.7We note particularly that Jackowitzand Rosario both denied in their testimony that Local27's representative status was mentioned during themeeting.Rosariofurthertestified,contrary toPohmer, that he had never informed the latter priorto the June 7 meeting of Local 27's representation ofCarlton employees and that he himself did not learnof Local 27's existence at Carlton before a meetingheld with Board agents in connection with one of thetwo petitions District 50 had filed.8 None of thisrelevant testimony is mentioned by the Trial Exam-iner.Nor does his Decision otherwise reflect anyconsideration of: (1) the material inconsistency be-tween Pohmer's testimonial assertions that he hadbeen informed of Local 27's representative status byRosario before the meeting of June 7, and Rosario'sadmission that he did not learn of Local 27'sexistence until some time after June 7; and (2) thestrong corroborative support of Jackowitz' testimonyprovided by the fact that neither the letter sent byDistrict50 to Respondents on June 8, nor therepresentation petitions which District 50 filed inJune and in July, disclaimed any interest in repre-senting employees represented by Local 27.In the above circumstances, and as the totality ofother facts evidenced by the record preponderatesagainst according credence to Pohmer's testimonywith regard to the unit for which District 50requested recognition, we cannot and do not acceptPohmer's testimony that he explicitly told Jackowitzthat District 50 was not seeking to represent any ofthe employees in the unit covered by Local 27'scontract.9As nothing in District 50's other externalacts or statements were such as to clearly manifest toRespondents an intent to exclude from the unit Local7 Indeed, on some matters as to which the testimony of thesewitnessesdiffered,the Trial Examiner creditedJackowitzand madefindings of fact consistentwithhis testimony.8 Rosario was the only District 50 representative with whom theemployees herein had had any contact prior to June 7.9Inmaking our own evaluation of all the relevant evidence in thiscase to resolve this disputed issue of fact,we have taken into accountthat the Trial Examiner's creditingof Pohmermay have been based, inpart,upon his consideration of demeanor,a factor towhich wecustomarily accord great weight in considering exceptions to thecredibility rulings of a Trial Examiner.The weight given that factor isdiminished,however,where, as here,the Trial Examiner'sDecisionomits reference to highly relevant testimony on a critical matter andmistakenly characterizes the state of the record.Cf.Valley SteelProducts Co.,Ill NLRB1338;Standard Dry Wall Products,Inc.,91NLRB 544, enfd.188 F.2d362 (C.A. 3).10 In reaching this conclusion,we have not ignored the fact thatnone of the 16 designation cards submitted in evidence in this case wassigned by any employee covered by Local 27's contract,and that therepresentation petitions filed by District 50 described the number ofemployees the unit sought as 23, which is the approximate number ofemployees contained in the unit for which District 50 now contends itmade its bargaining demand.As Respondents never saw the employees'authorization cards until the hearing herein,and as District 50'spetitionsdefined the scope of the requested unit as specificallyincluding"shipping and receiving employees,"we do not regard thesePAPER CORP.15527 represented employees, we are compelled to findin accord with Respondents' contentions that District50's bargaining requests, as addressed to the Respon-dents, defined the unit for which recognition wasrequested as including shipping and receiving em-ployees represented by Local 27.10Because Respondents plainly had no legal obliga-tion to comply with a demand that they bargain withDistrict 50 for a unit including employees for whomLocal 27 held a valid contract, applicable precedentprecludes our finding the alleged violation of Section8(a)(5) and (1) of the Act.11 We shall thereforedismiss the 8(a)(5) and (1) allegations of the com-plaint.l2CONCLUSIONS OF LAW1.The Respondents are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. International Union of District 50, United MineWorkers of America, and Local Union No. 84,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, are labororganizations within the meaning of Section 2(5) ofthe Act.3.By urging employees to become members ofLocal Union No. 84, and by according the aforesaidlabor organization recognition as exclusive representa-tive, of employees at a time when it did not representan uncoerced majority of employees the Respondentshave engaged in unfair labor practices within themeaning of Section 8(a)(2) and (1) of the Act.4.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.5.The Respondents have not engaged in unfairlabor practices as defined in Section 8(a)(3) or (5) ofthe Act.facts as sufficient to put theRespondents on notice that District 50 wasseeking recognition in a more limited unit than its express demand madeit appear.11 SeeSportswear Industries, Inc.,147 NLRB 758;C.L.BaileyGrocery Co.,100 NLRB 576.12 In the context of our findings,we consider inapposite to theinstant case the reasoning inBenson WholesaleGrocery Co.,164 NLRBNo. 75, quotedby our dissenting colleague. Although the union inBensonhad ambiguously defined the unit when it first requestedbargaining,itsufficientlyclarified its unit definition a few days laterwhen it filedits representation petition.Moreover,the demand of theUnion inBensonwas followed by serious employer unfair laborpractices designed to undermine and to destroy the Union's status as themajority representative ofanyappropriate unit of its employees.Although,under our dissenting colleague's separate view, this case maybe comparable toBensonin the latter respect, it is not under the factsas we have found them.Unlike our dissenting colleague we have foundthe 8(a)(3) allegations of the complaint unsupported by the record.Although we have found that Respondents did violate Section 8(a)(2)by unlawfullyassisting and recognizingLocal84, this 8(a)(2) conductoccurred at Respondents' new plant at a much later date, and in ourview,is too remote from Respondents'failure to honor District 50'sbargaining demand,either to support a finding that Respondents lackedany genuine doubt of District 50's majority status in an appropriateunit,or to justify a bargaining order running to District 50 as a remedyfor the 8(a)(2) violation so found. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondents,Carlton Paper Corporation, Interstate Paper Conver-ting Corp., and Better Methods, Inc., Secaucus, NewJersey, their officers, agents, successors, and assigns,shall take the following action:1.Cease and desist from:(a)Recognizing Local Union No. 84, InternationalBrotherhoodofTeamsters,Chauffeurs,Ware-housemen and Helpers of America, as the exclusiverepresentative of their employees, for the purposes ofcollective bargaining, and giving any force or effect totheir recognition of the aforesaid labor organizationas exclusive bargaining representative, unless and untilthe Board shall certify it as such representative.(b)Urging or encouraging employees to become orto remain members of the aforesaid labor organiza-tion.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities, except to theextent that such rights may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment, as authorized inSection 8(a)(3) of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Withdraw and withhold all recognition fromLocal Union No. 84, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the collective bargaining representative oftheir employees, unless and until the Board shallcertifythe aforesaid labor organization as suchrepresentative.(b) Post at their place of business in Secaucus,New Jersey, in both English and Spanish,13 copies ofthe attached notice marked "Appendix."l 4 Copies ofsaidnotice,on forms provided by the Board'sRegional Director for Region 29, after being dulysigned by the Respondents' authorized representative,shall be posted by the Respondents immediately uponreceipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the13 The recordindicatesthat a substantialnumber ofthe Respon-dents'employeesare familiaronly with the Spanishlanguage.14 In the event that this Orderis enforcedby a decree of a UnitedStates Court of Appeals,there shallbe substituted for the words "aRespondents to insure that said notices are notaltered, defaced, or covered by other material.(c)Notify the Board's Regional Director for Re-gion 29, in writing, within 10 days from the date ofthis Order, what steps the Respondents have taken tocomply herewith.MEMBER ZAGORIA,dissenting in part:Iagreewith the finding that the Respondentsviolated Section 8(a)(2) and (1) of the Act. I cannot,however, agree with the dismissal of the Section8(a)(3) and (5) allegations of the complaint.1. It is undisputed that on July 21, after com-pleting the transfer of most of the physical equipmentand operations to the new plant, Jackowitz laid off14 of the 22 Carlton production and maintenanceemployees, gave them 2 weeks' vacation pay, andinformed them that if they filed applications forreemployment in the Secaucus plant, they would beconsidered for employment. The balance of the workforce, including all those covered by the Local 27contract, were transferred to the Secaucus operation.In the ensuing weeks, several of the laid-off em-ployees applied for jobs in Secaucus, but were toldtherewas no work available. In the meantime,however, the Respondents were hiring new employeesfrom New Jersey, Brooklyn, and other communitiesin the New York area. Moreover, although theRespondents finally sent letters on November 4, andtelegrams on November 11, offering reemployment tothe laid-off employees at their old rates of pay, therecord indicates that the Respondents were thenhiring new employees at a higher starting rate thanthe old rates being offered to the former employees.The Respondents assert as the reason for thelayoffs their concern for the transportation problemsthat the employees would incur if they transferredfrom their jobs in Brooklyn to work at the new plantinSecaucus. The Respondents, however, althoughthey notified the employees about the pending movein advance did not notify them of this purportedconcern about their transportation problems nor givethem any indication of a possibility that it mightresult in their layoff. Moreover, as noted above, theRespondents retained other Brooklyn employees towork in Secaucus, including all those in the unitrepresented by Local 27, hired new employees inSecaucus, at least some of whom resided in Brooklyn,and later offered reemployment to the laid-off em-ployees. It is apparent, in my view, that these factsdemonstrate that the Respondents were not in factmotivated in effectuating this layoff by concern overthe employees' alleged transportation problems.The Respondents also argue that the selection ofDecision and Order"the words "a Decree of the United States Court ofAppeals Enforcing an Order." CARLTON PAPER CORP.157employees for transfer to the new plant was made onthe basis of an evaluation of their skills, ability, andemployment records, and that the Respondents hadno personal knowledge of the identity of the District50 card signers. Aside from the bare assertion,however, the Respondents adduced no evidence insupport of their alleged nondiscriminatory evaluationof the affected employees. In addition, it is clear, inview of the District 50 recognition demand on June 7,that the Respondents knew that District 50 hadgeneral support among the production and mainte-nance employees, in which unit all the laid-offemployees worked. The record further establishesthat all 14 laid-off employees had signed District 50cards,whereas only 2 of the production and main-tenance employees retained by the Respondents fortransfer were District 50 adherentsIn summary, the evidence, including the violationof Section 8(a)(2), in which the majority opinionconcurs, establishes that the Respondents were op-posed to the organization of their employees byDistrict 50. The evidence also establishes, as detailedby the Trial Examiner's Decision, that the Respon-dents had predetermined to recognize Local 84 ratherthan District 50 as such representative at Secaucus.Finally, the undisputed evidence establishes that theRespondents laid off and refused to rehire a dispro-portionatenumber of District 50 adherents, ad-vancing conflicting reasons therefor which are notsupported by the record, and at least one of which-the asserted concern for transportation difficulties-was patently false. The only reasonable inference tobe drawn from all these circumstances, and I would sofind, is that these 14 employees were denied employ-ment at Secaucus, because of their known or sus-pected adherence to District 50, and that this wasdone in order to permit the Respondents to advance acolorable claim that their employees at Secaucusdesired to be represented by Local 84 rather than byDistrict 50, thereby effectuating the Respondents'predetermination to recognize Local 84 as suchrepresentative.The Respondents thus discriminatedagainst these employees to discourage membership inDistrict50, in violation of Section 8(a)(3), andthereby interfered with their right to representationby the union of their choice, in violation of Section8(a)(1) of the Act., 52.The dismissal of the 8(a)(5) allegation by mycolleagues is based on their finding that District 50was seeking recognition in a unit which includedemployees represented by another union. I do notagree that the facts or Board law support this result.As the Trial Examiner found, on June 7 District 50representatives requested recognition for a unit of "allproduction and maintenance employees includingthose doing shipping and receiving work," and they"specifically disclaimed representation of employeescovered by the existing agreement with Local 27."Ido not agree with the majority view that the TrialExaminer's credibility finding in this one respectshould be upset, as I cannot agree that the factors onwhich they rely constitute a preponderance of therelevant evidence on the record considered as awhole. 16Moreover, in rejecting the request forrecognition, Jackowitz did not assert any doubt as towhich employees District 50 was seeking to represent,nor indicate in any way that he had a contractcovering a shipping and receiving unit.My colleagues also point to the fact that therepresentation petitions filed by District 50 included"shipping and receiving employees" in the unitdescriptions. As both Rosario and Pohmer testified,however, they intended at all times to represent onlyproduction and maintenance employees, includingthosewho sometimes did shipping and receivingwork, and the record shows that production andmaintenance employees at Carlton sometimes didshipping and receiving work. It should be noted, inaddition, that the petitions state the number ofemployees in the unit as 23, and the record indicatesthat the Respondents employed approximately 22productionandmaintenance employees at theCarlton plant.In light of all these considerations, I am convincedthat the record shows, as the Trial Examiner found,that District 50 did request recognition in an appro-priate unit. If Jackowitz was confused as to whichemployees District 50 was seeking, he could easilyhave resolved the confusion. As the Board has statedin a comparable situation, "a simple inquiry on thatpoint, which good faith would seem to require, wouldundoubtedly have clarified such confusion."'? TheRespondents, however, made no such inquiry but,instead, chose to ignore District 50's request forrecognition, to get nd of most of the District 50adherents, and to assist and grant recognition unlaw-fully to another union. The majority opinion refers tothe advice Jackowitz received from his attorney thattheunit sought by District 50 appeared to beinappropriate. It is significant, inmy view, thatJackowitz never voiced this opinion to District 50. Iwould find, therefore, not only that District 50sought an appropriate unit, but also that the Respon-dents did not refuse to recognize District 50 becauseof doubts as to the scope or appropriateness of theunit sought.Moreover, the Respondents' other defenses arewithout merit. It is clear that the ground they initially5 RosenSanitary Wiping Cloth Co., Inc.,154 NLRB 1185.17 Benson Wholesale Company, Inc,164 NLRB No. 75.16 Cf.Standard Dry Wall Products,Inc,91 NLRB 544. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDasserted for refusing recognition-the election con-ducted within the preceding year-did not excuse therefusal to bargain.' 8 There is likewise no merit in theRespondents' reliance on the asserted representationclaims of Local 84. That organization had made norecognition demands before June 7 and, according tothe testimony of Coffey, president of Local 84, hisunion did not begin to organize the Respondents'employees until July 1966.Iwould likewise find no merit in the Respondents'contention that they had a good-faith doubt as toDistrict 50's majority status. As the Trial Examinerfound, Jackowitz's refusal to recognize District 50was not based on any doubts as to unit or majority.Moreover, Jackowitz's refusal to grant recognitionbecause of an asserted rival union claim was madebefore Local 84 sought recognition, and the Respon-dents thereafter unlawfully recognized Local 84,whileDistrict50'sdemand for recognition waspending. As the Trial Examiner found, this conductevidenced a "predetermination" of Jackowitz to dealonly with Local 84, and the record is "completelydevoid of indications that Respondents' refusal wasbased on any good-faith doubt of the District 50majority."Accordingly, on the basis of the foregoing facts,and particularly the fact that, subsequent to therefusal to recognize District 50, the Respondentsengaged in substantial unfair labor practices whichundermined District 50's support, dissipated its ma-jority, and precluded the holding of a fair election, Iwould find that the Respondents' refusal to recognizeDistrict 50 was violative of Section 8(a)(5) and (1) ofthe Act.' 9 Moreover, even if District 50's bargainingdemand were as flawed as my colleagues conclude, Iwould still enter a bargaining order to remedy theRespondents' other substantial unfair labor prac-tices.2 0policiesof the National Labor Relations Act, asamended, we hereby notify our employees that'WE WILL withdraw and withhold recognitionfrom Local Union No. 84, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive representativeof our employees, for the purposes of collectivebargaining.WE WILL NOT urge or encourage employees tobecome or remain members of Local Union No. 84,or any other labor organization.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexerciseof their rights to self-organization, toform, join, or assist labor organizations, to bargaincollectively through representatives of their ownchoosing, to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any and allsuch activities, except to the extent that such rightsmay be affected by an agreement requiring mem-bership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) ofthe Act.CARLTON PAPER CORPORATION,INTERSTATE PAPER CONVERTINGCORP., BETTER METHODS, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 16 Court Street, Fourth Floor, Brooklyn, NewYork 11201, Telephone 212-596-3535.18Conren, Inc, d/b/aGreat ScotSuper Market,156 NLRB 592,enfd. 368 F2d 173 (C A 7)19Joy SilkMills,Inc.,85 NLRB1263, enfd.185 F 2d 732 (C.AD C.), cert. denied 341 U. S. 914.20BryantChucking Grinder Co.,160 NLRB 1526,1530, enfd. 389F.2d 565 (C A 2), cert. denied 392 U. S. 908.The Respondents urge that no order should issue directing them tobargain with District 50 on the ground that it no longer represents amajority in the appropriate unit. It is the Board'sestablishedpolicy,however, toissue a bargaining order in a case in which it finds that anemployer unlawfully refused to bargain, even where the union has lostitsmajority status, if such loss is attributable,as it would be herein, tothe employer's unfair labor practicesJoy Silk Mills, Inc., supra, FrankBros. Company,44 NLRB 898, affd 321 U. S. 702.APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate theTRIAL EXAMINER'S DECISIONWILLIAM J. B ROWN, Trial Examiner' This proceeding un-der Section 10(b) of the National Labor Relations Act, asamended, hereinafter referred to as the Act, came on to beheard before me at Brooklyn, New York, on February 15 to17 and March 7 to 9, 1967. The underlying charge of unfairlabor practices was filed September 9, 1966,1 by the above-indicated Charging Party, hereinafter referred to as District 50and the complaint herein was issued November 28 by theGeneral Counsel of the National Labor Relations Board actingthrough the Board's Regional Director for Region 29. Italleged,in addition to jurisdictional matter, the commission ofunfair labor practices defined in Section 8(a)(1), (2), (3), and1Dates hereinafter relate to the year 1966 except where otherwisenoted. An earlier charge in Case 29-CA-668,filed July 22 had beendismissed by the Regional Director on August 26 CARLTON PAPER CORP(5)of the National Labor Relations Act, as amended.Respondents' duly filed answer admits the jurisdictionalallegations of the complaint, denies the commission of theunfair labor practices alleged. At the hearing the partiesappeared as noted above2 and participated with full oppor-tunity to present evidence and argument on the issues 3Subsequent to the close of the hearing briefs were receivedfrom the General Counsel and the Respondents on May 9,1967, and have been fully considered 4 On the entire recordherein and on the basis of my observation of the witnesses Imake the following-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERSThe pleadings and evidence indicate and I find that CarltonPaper Corporation and Interstate Paper Converting Corpora-tion, hereinafter sometimes referred to as Carlton and Inter-state,are and have been at all material times New Yorkcorporations with their principal offices and places of businessat 163 Carlton Avenue, Brooklyn, New York, prior to July 22and at 650 New County Road, Secaucus, New Jersey,thereafter. Better Methods, Inc. is a New Jersey corporationwith its principal office at material tunes prior to July 22 atDean Street, Brooklyn, New York, and thereafter at theSecaucus, New Jersey, location. The pleadings also establishthat in the year preceding issuance of the complaint herein, arepresentative period, Respondents sold and distributed pro-ducts valued in excess of $50,000 and shipped by Respondentsin interstate commerce to points outside the States of NewYork and New Jersey. I find, as Respondents concede, thatthey are engaged in commerce within the meaning of Section2(6) and (7) of the ActIITHE LABOR ORGANIZATIONS INVOLVEDThe pleadings and evidence establish and I find that District50 and Local 84 are labor organizations within the meaning ofSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA Introduction to the IssuesCarlton and Interstate have been, for some 14 yearspreceding the events here involved, engaged at the CarltonAvenue plant as jobbers and processors, respectively, of paperproducts sold primarily to the garment trades. Better Methods2Pro formaappearanceswere also noted for Messrs. William J.Pohmer, International Representative of District 50, and Charles H.Coffey, President of the above-indicated Party in Interest, hereinafterreferredto as Local 84.3At the conclusion of the General Counsel's case-in-chief, Idismissed,on Respondents' motion,allegations relating to unfair laborpractices committed through David Provenzano, son-in-law of Respon-dents'VicePresident,Bernard Jackowitz, and employed by Respon-dents as an installer-salesman,forwant of evidence that he was asupervisory employee or otherwise an agent for whose acts Respond-ents were answerable.159has been at all material times engaged in the assembly of agarment pattern copying machine known as the RR-50 CopyMaker, invented by William Jackowitz, Respondents' presi-dent, and initially developed in a pipe manufacturing plantowned and controlled by the family of Frank Cutri, Respon-dents'plantmanager, and subsequently manufactured inBetter Methods plant at Dean Street, Brooklyn, located some 5miles from the Carlton-Interstate Brooklyn operations.At all material times William Jackowitz has been presidentofRespondents,Bernard Jackowitz has been their vicepresident, Al Forman their secretary, and Frank Cutri, theirplant manager. The evidence indicates the supervisory status ofWilliam Jackowitz and Frank Cutri. It also establishes thesupervisory status of Andrew Singleton,5 employed for some19 years in the Carlton-Interstate operations prior to the movetoNew Jersey and thereafter in the combined Carlton-BetterMethods operation. The Carlton Street operations were con-ducted in a four-story plus basement budding dependent ontruck transportation for receipt and shipment of goodswhereas the Secaucus operations are conducted in a single-storyplantwith a railroad siding required, according toPresident Jackowitz' testimony which I credit in this regard,fewer employees than were needed prior to the move.Although the bulk of Respondents' business, measured interms of sales volume, consists of the jobbing of paperproducts, it appears that the bulk of the manpower require-ments were those of Interstate, which acted as a converter ofpaper products and requires the use of several machines forcutting,winding, and otherwise processing paper productsuseable in the garment trades and for the baling or compressingof wastepaper.6In September 1963 Carlton and Interstate,as a singleemployer, signed a collective-bargaining agreement with Local679, United Independent Workers of America, for a 2-yearterm expiring September 16, 1965, and covering productionand maintenance employees. Following a decertification elec-tion conducted by the Board's Regional Office on August 17,1965, Local 679 was decertified on August 25, 1965. Duringthe pendency of the Local 679 agreement, Carlton enteredinto a collective-bargaining agreement with Paper Products andMiscellaneous Chauffeurs, Warehousemen and Helpers, Local27, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, extendingfor a term from October 1, 1964, until September 30, 1967,and covering a unit which included drivers, helpers, ware-housemen, shipping clerks, and Hilo operators.Sometime during 1965 it was decided to move the opera-tions of Carlton, Interstate, and Better Methods into a singleintegrated plant to be built in Secaucus and sometime duringthat year employees were informed of the prospective move.In the summer of 1965, Charles Coffey, president of Local 844 On May 10 Respondents,by letter with copies to other parties,calledmy attention to certain precedents in addition to those cited inits brief5 Singleton is employed on a salary basis and has authority to makeeffective recommendations as to employment relations and to direct thework of employees He substitutes for Cutri in the latter's absencea The testimony of Jackowitz indicates that the accumulation ofwastepaper runs to 3 or 4 tons per day 160DECISIONSOF NATIONALLABOR RELATIONS BOARDheard of a new construction project in Secaucus and later7observed the progress of Respondents' construction andsolicitedunrepresented8employees. It appears from histestimony that he did not communicate with Respondents'officialsuntil sometime in July. Shortly before June 3,InterstateemployeesLuisEsquilm and Carmelo Garcia9communicated with District 50 Representative Carlos Rosarioand on that date Rosario, in a park near the Brooklyn plant,solicited and obtained 14 District 50 authorization cards fromemployees of Respondents.' 0 These authorization cards (Gen-eralCounsel's Exhibits 4 to 7, inclusive, and 9A to I) areunequivocal applications for membership in District 50 andauthorizations for representation by that Union.On June 7, apparently about noon, International Respresen-tativesWilliam Pohmer and Rosario called on Jackowitz,claimed to represent a majority of production and mainten-ance employees, including those doing shipping and receivingwork but not represented by Local 27, and asked recognitionand a date for negotiation of a collective-bargaining agreement.The evidence indicates that Jackowitz declined recognition onthe grounds that Local 679 had been decertified within theyear and that he was soon to move to Secaucus where Local 84was interested in representing employees. Pohmer accusedJackowitz of having a "sweetheart" deal with Local 84. Soonafter the discussion Pohmer and Rosario went to the Board'sRegional Office and filed a representation petition (Respon-dents' Exhibit 1) in Case 29-RC-497 for a unit described as"All production and maintenance employees [of Carlton andInterstate,District 50 then being unaware of Better Methods'existence] , including shipping and receiving employees"; thepetition excluded i e., truckdrivers. On the following day, byletter of Charles Retty, regional director, District 50 repeateditsdemand for recognition and renewed an offer made theprevious day by Pohmer and Rosario to submit to a card checkby a neutral person Soon thereafter District 50 was asked byBoard officials to withdraw its petition in view of theprovisions of Section 9(c)(3) of the Act, and the withdrawalwas approved by the Regional Director on June 29. A secondrepresentation petition filed by District 50 on July 7 wassubsequentlywithdrawn, apparently because it specificallyincluded shipping and receiving employees regarded by theRegional Office as covered under the Local 27 contract.In the meantime the transfer of machinery and employeesto the Secaucus plant had commenced and on July 21employees, except those selected previously for transfer, were7 Local 84 had represented the employees of the business formerlyoccupying the Secaucus area on which Respondents built afterdemolition of the former buildings.8 Coffey talked to some of Respondents' employees represented byLocal 27 and did not seek to represent them,confining his organiza-tional intereststo productionand maintenanceworkers9 Esquilin,one of Respondents'senior employees,worked inBrooklyn on the pneumatic gun used to separate stamped out papercuttings made by the Miehle press which was operatedby Garcia10 The 14 employees signing District 50 cards on June 3 areConrado Sanchez,MoisesMojica,AurelioMaza, Julio Sanchez,Saturnino Ramos,Ramon Hernandez,LuisEsquilin,Juan Jiminez,LibradoMedina,Andrew Abreu, Julio Flores, Humberto Nunez,Carmelo Garcia and Radames Aviles Morales.Cards were signed byemployees Marcos Betancourt and Harry Cintron some time later.Rosario spoke in both Spanish and English and translated theauthorization cards.With respect to Mojica's card, the authenticity ofwhich was challenged by Respondents on the basis of a comparison ofthe signature thereon with signatures on his IRS W-4 form and on papersigned at the hearing,itdoes appear that substantial variances appear inthe signatures.Nevertheless I accept his testimony that he signed thedismissed from employment at the Brooklyn operation withthe information that if they felt they could work in Secaucusthey would be considered for employment there on applica-tion.The laid-off employees received 2 weeks' vacation payowing to them. Employees covered under the Local 27contract as drivers and shipping and receiving clerks were notlaid off but were transferred to the Secaucus operations. Onthe day following the closing of the Brooklyn plant District 50filed unfair labor practice charges under Section 8(a)(1), (3),and (5) of the Act in Case 29-CA-668; on August 26 theRegional Director refused to issue a complaint on these chargeson the grounds that investigation failed to disclose anyviolation of the Act.On or about August 8 production commenced at theSecaucus plant, operations prior thereto having been related tothe movement and set up of machinery and on August 17 theCompany executed a recognition agreement with Local 84.i1Itappears that subsequent bargaining on conditions ofemployment broke down upon disagreement on welfareprovisions followed by the issuance of the complaint in theinstant caseOn September 9 the charge was filed in the instant case. OnNovember 4, by letter, and again on November I1 by telegramRespondents offered employment at Secaucus to 10 Brooklynlayoffs not theretofore taken to Secaucus. On November 28the complaint herein issued.There is no evidence of organizational activity on behalf ofDistrict 50 carried on in the plant nor is there evidence or evenallegations of interrogation or surveillance on the part ofRespondents concerning the identity of District 50 supporters.B.The Refusalto BargainAs noted above, District 50 made its initial bargainingdemand on June 7 when Pohmer and Rosario met withJackowitz. At that time Respondents' production employees(apparently all on the Interstate payroll) numbered 22,12 andDistrict 50 had secured authorization cards from 14 or 16 ofthe production workers which was clearly a majority in anyconceivable appropriate unit Pohmer testified that he toldJackowitz that District 50 represented a majority of Respon-dents' employees and asked for recognition and a date forcommencement of negotiations, and that Jackowitz repliedthat in view of the election conducted within the precedingyear he did not have to recognize any union and, further, that,as employees had been notified a year ago, he was moving theplant to New Jersey where he had a contract with Local 84.District50 card on June 3 1 believe that the apparent signaturediscrepancies are attributable to lack of experience in acquiring anestablished signature11 The agreement refers only to Better Methods as the employerpartybut it appears to have been regarded as applicable to allproduction and maintenance employees except supervisors, officeclericals, guards, and employees covered by the Local 27 agreement12 Payroll records and testimony of Jackowitz indicate that theseemployees were Julio Flores,Juan Ramon Jiminez,Librado MedinaMendez,Aurelio Maza Vasquez, Moises Mopca Negron,Harry Cintron,JulioSanchez,Conrado Sanchez,Radames A.Morales,RamonHernandez,Humberto Nunez,Andrew Abreu,Luis Esquilin,MarcosBetancourt,Carmelo Garcia,James Carter, David DeStefano, LideBridget, Saturnino Ramos Marin, Samuel Byers,Victor Concepcion andHarry Morton The latter was a driver represented by Local 27. Inaddition Better Methods employees at Dean Street included Elson andFrancisco Mendez and Foreman Carl Sorrano. CARLTON PAPER CORP161Jackowitz further stated, according to Pohmer, that he wantedto get rid of the Brooklyn employees as they were no good.Pohmer "flashed" the 14 authorization cards Rosario hadobtained and offered to submit them to a cross-check by aneutral person but Jackowitz refused the offer. Pohmer madeitclear,he testified, that he wanted representation of allproduction and maintenance employees, including those doingshipping and receiving work but excluding any covered by theLocal 27 contract of whose existence he was aware prior to thevisit, and he told Jackowitz that any contract in effect at theNew Jersey operation must be a "sweetheart deal." Pohmeralso testified that he specifically requested bargaining withrespect to the matter of the plant relocation and its effect onemployees.Rosario generally corroborated Pohmer's testi-mony and Jackowitz did not deny its essentials except that histestimony respecting Local 84 is that he informed Pohmer andRosariomerely that Local 84 had communicated with himconcerning representation of Respondents' employees oncompletion of the move to Secaucus I found Pohmer acrediblewitness and find, in accordance with his testimonythat on June 7 he informed Pohmer that he was in possessionof cards from a majority of Respondents' production em-ployees, offered a card check by a neutral person, anddemanded recognition and bargaining, particularly with respectto the impending move and its effect on employees. I find alsothat he specifically disclaimed representation of employeescovered by the existing agreement with Local 27. It alsoappears that Jackowitz did not base his refusal of recognitionon any genuine doubt as to District 50's majority status amongthe Brooklyn production employees but rather, primarily, onthe basis of his mistaken belief that he did not have torecognize any labor organization for such employees in view ofthe decertification of Local 679 within the preceding 12-month period.Following the meeting between District 50 representativesand Jackowitz on June 7, Jackowitz consulted AttorneyKornblum and was advised that he could withhold recognitionbecause (1) District 50's claim sought an inappropriate unit inview of the fact that shipping and receiving employees werecovered by the Local 27 agreement and (2) the impendingmove to New Jersey might give rise to a jurisdictional disputeamong contending labor unions in view of the representationclaims of Local 84. In view, however, of the testimony ofLocal 84's representative that his first contact with Respon-dents' employees took place in July and his first approach toRespondents' supervisory staff occurred in August, I find andconclude that any refusal to recognize District 50 in June wasnot based on any representational claims of Local 84. Withrespect to the alleged impropriety of District 50's claimvis-a-visLocal 27's representation of shipping and receivingemployees, I credit Pohmer's testimony that he expresslydisclaimed representation of any employees represented byLocal 27.This situation is not, as General Counsel's brief suggests, arunaway shop situation, inasmuch as the evidence indisputablyestablishes that the decision to relocate was both basedentirelyon sound business efficiency considerations andantedated by about a full year the advent of District 50 on thescene. On the other hand, neither is it a case governed by theprecedent in HK. Porter, Inc., 47LRRM 1394, cited byRespondents in view of the circumstances of that case in whichthe dismissal of a representation petition was sustained in viewof the indications that few if any employees had indicated adesire to relocate in the new operation. The question in theinstant case is whether or not District 50 was entitled torepresent employees in bargaining relative to terms andconditions of employment in Brooklyn and as to the effect ofthemove on employees then represented by District 50, aswell as on terms and conditions of employment applicable inthe New Jersey operation.While it cannot be doubted that the successful organiza-tional efforts of District 50 came at a time when theypresented genuine difficulties for Respondents in view of theimpending move, there does not appear to be any reason why alabor organization such as District 50 which has securedmajority status in an appropriate unit, is not entitled tobargaining notwithstanding such employer difficulties.' 3 Thehardships and selection of employees would themselves beappropriate considerations in the bargaining. The fact thatRespondents appear to have contemplated, as hereinafterdiscussed, employee representation by another Teamsters local,would be a hardship of Respondents' own making. Theevidence indicates that District 50 was the statutory represen-tative of a majority of employees at the time of its demandand by refusing to treat it as such Respondents unlawfullyrefused to bargain thereby engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act. Inreaching this conclusion I appraise the evidence as completelydevoid of indications that Respondents' refusal was based onany good-faith doubt of the District 50 majority.IbelieveRespondents' reliance on the Board's recentdecisions inThe Pierce Governor Company, Inc.,164 NLRBNo. 2, andMcLoughlinManufacturing Corporation,164NLRB No. 23, is misplaced. InPierce Governorthe evidenceindicated that there was extensive bargaining on the subject ofthe effects of the plant relocation on existing employeesSimilarly inMcLoughlin Manufacturing,the Board noted thatthe union's intransigent attitude in earlier bargaining had beena determining factor in the decision to close (subsequently, torelocate) the plant and that, in fact, the union failed to requestbargaining with respect to interim employment. In the presentcase,District 50 made it clear from the outset of its contactwith Respondents that it sought bargaining on the effect of themove on the employees represented by District 50 as well ason the move itself. The fact that bargaining with respect to thedecision to relocate would be virtually impossible would notpreclude bargaining respecting the selection of employees fortransfer and their terms and conditions of employment bothbefore and after the move.C. The DiscriminatoryLayoffsThe complaint alleges that Respondents, on or about July21, laid off 14 employees Juan Jiminez, Luis Esquilin,Librado Medina Mendez, Aurelio Maza Vasquez, Moise MojicaNegron, Julio Sanchez, Harry Citation, Julio Flores, RadamesA. Morales, Conrado Sanchez, Ramon Hernandez, HumbertoNunez, Andrew Abreu, and Saturnino Ramos (incorrectly13 It would be unrealistic to expect Respondents to bargain withrespect to the decision to relocate in view of the fact that hundreds ofthousands of dollars have already been committed to relocation. But theeffect on employees as well as conditions of employment at the newlocation were clearly bargainable matters. 162DECISIONSOF NATIONALLABOR RELATIONS BOARDlisted in the complaint as Ramos Saturnino), and recalledSaturnino Ramos and Harry Cintron on August 17 and 24,respectively. It further alleges that the layoffs and refusals torecallwere in reprisal for the employees' membership in andassistance of District 50. Respondents deny these allegationsAs noted above, 13 of the foregoing signed cards for District50 on June 3 and Harry Cintron signed a District 50 card onthe following day.14 General Counsel has conceded that thereis no direct evidence of knowledge on the part of Respondentsas to the identity of the District 50 supporters but relies on the"small plant" doctrine as enunciated inA P. W. Products Co,Inc.,137 NLRB 25,Manbeck Baking Company,130 NLRB1186, andDon Swart Trucking Co, Inc,154 NLRB 1345.The Board has, in these cases and others, held that employerknowledge of the identity of those engaged in organizationalactivity on behalf of a labor organization may be inferred fromthe relatively small size of an employer's plant. It appears,however, both on the basis of the Board's approach to thosecases and in principle that such an inference may properly bemade only where the organizational activity takes place in oradjacent to the plant. There is no indication of any in-plantunion activity in the instant case. Furthermore, Jackowitz,when confronted on June 7 with District 50's claim, naivelyinquired of Pohmer and Rosario as to who were the employeeswho had brought District 50 into the plant. I conclude that onJune 7 Jackowitz had no knowledge of the identity or thenumber of District 50 supporters. The question presentedherein is whether or not Jackowitz somehow acquired suchknowledge by July 21 or, alternatively, whether the dischargeof virtually all production employees on July 22 was in reprisalfor the virtually unanimous support of District 50 amongemployees. It appears from the evidence and from a stipulationof the parties that the decision to relocate to Secaucus wasmade in good faith for economic considerations and wascommunicated to employees about a year prior to the actualmove. Pohmer and Rosario testified that in the course of theJune 7 discussion at the plant Jackowitz said that he wanted toget rid of all the Brooklyn employees as they were no good, orwere a bad bunch. Jackowitz denied thus referring to theBrooklyn employees and I credit his denial in this regard. Theevidence indicates that Jackowitz was genuinely apprehensiveconcerning the transportation problems that Brooklyn em-ployees would have in the event they were selected for work atSecaucus and felt that they were generally suited only forlocal, i.e., Brooklyn, employment.On July 21 employees were notified by letter that the moveto Secaucus was nearing and that their services were no longerrequired at the Brooklyn plant. They were paid accruedvacation pay at that time and were advised that if they feltthey could possibly arrange to work in New Jersey they mightapply for work there and would be given every consideration.Notwithstanding the general layoff five Carlton-Interstateemployees were transferred immediately to Secaucus. Theywere Garcia, Betancourt, Byers, Carter, and Bridget. The twoMendez brothers, who in Brooklyn had worked at Dean Streeton the Better Methods payroll and developed skills in theassembly of the RR-50 Copy Maker were also transferred.Garciawas the instigator of District 50 organization and14 The District 50 cards of Betancourt and Cintron(Exhs. 9-J andK) bear dateof August 5, 1966 Thisis clearly erroneous as their reverseside bears the RegionalOffice date-time stamp of July 19 1 creditBetancourt had signed a District 50 card prior to the June 7visitof Pohmer and Rosario. There is no indication in theevidence that Respondents knew how many of Brooklynemployees had signed District 50 cards nor who they wereFurthermore I credit Jackowitz's denial of knowledge of theidentity of District 50 supporters except as to Aurelio Mazawho attended a meeting on July 22 as a supporter of District50, at which Jackowitz was present. By that time, however,the selection of employees for transfer had certainly beeneffectuated.Appraising the evidence in its totality I find and concludethat the selection of employees for transfer to Secaucus wasmade on the basis of nondiscriminatory considerations relatedto the availability of dependable transportation from Brooklynto the Secaucus jobsite or on the basis of needed skills orabilities of those selected for transfer. In this regard I amimpressed by the complete absence of direct evidence ofanimus on the part of Jackowitz against District 50 or againstemployees who supported it. Jackowitz appears to be com-pletely umnhibited in his discussion of events and it seems tome that if his selection of employees for transfer weremotivated by anti-District 50 animus, there would almostinevitably have been some anti-District 50 remarks at somestage of the rapid-fire events occurring between June 7 andJuly 22. I credit Jackowitz's denial of knowledge of theidentity of District 50 card signers at the time of his selectionof employees for transfer.I conclude that the evidence does not preponderate in favorof the conclusion that the employees named in the complaintas discriminatees were laid off or refused recall in reprisal fortheir membership in or support of District 50.D. Assistance To and Supportof Local 84Local 84 had represented employees of the businessformerly located on the Secaucus site as well as those ofneighboring concerns. Although Jackowitz testified that arepresentative of Local 84 telephoned him in June and statedthat Local 84 intended to organize Respondents employees inSecaucus, Coffey testified that although he had been observingthe progress of the construction he knew of no productionemployees at the Secaucus site by June 7, and that it was notuntilsometime in July when the building was nearingcompletion that he undertook organizational efforts. I findand conclude that at the time of the June 7 demand of District50 Jackowitz knew of Local 84's existence but had received nodemands from it for recognition nor had any reason to believethatLocal 84 represented or even had solicited any ofRespondents' employees as in fact it had not. I further creditPohmer's testimony that in the course of the June 7 discussionat the Brooklyn plant, Jackowitz claimed to have a contractwith Local 84 covering the Secaucus plant and that thispresaged the recognition subsequently accorded to Local 84.James Carter testified that he received a Local 84 card fromCutri about July 11, apparently while working there ontemporary assignment as he was still employed at the Brooklynoperation. According to his testimony Cutn instructed him tofill it out. Byers, according to his testimony, was also while onRosario's testimony that he received them on June 4 from Garcia andconclude that they were signed prior to the initial bargaining demand ofJune 7 CARLTON PAPER CORP163temporary assignment in New Jersey given a Local 84 card byCutri who said that Local 84 was a good union and he shouldfillout the card. Carmelo Garcia testified that Singletonpraised Local 84 and said that its representative was a goodman.Icredit the accounts of Carter, Byers, and Garcia and findthatRespondents' supervisors assisted and cooperated insecuring authorization cards for Local 84 in the Respondents'premises in Secaucus. It appears that at the time of the signingof the recognition agreement on August 17 Local 84 had cardsfrom only nine employees, three of which were the fruits ofRespondents' assistance to Local 84. At that time, Respon-dents concede, they employed 13 or 14 production employees.Under all the circumstances of the case I find and concludethat the recognition of Local 84, particularly in the light of theassistance given it by supervisory encouragement in the shopand the clearly evident predetermination of Jackowitz as earlyas June 7 to contract with Local 84, amounted to unfair laborpractices under Section 8(a)(2) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III,above, and there found to constitute unfair labor practices,occurring in connection with the operations of Respondentsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening andobstructing such commerce and the free flow thereof.V. THE REMEDYIn view of the findings set forth above to the effect thatRespondents have engaged in certain unfair labor practicesaffecting commerce it will be recommended that they berequired to cease and desist therefrom and take such affirma-tive action as appears necessary and appropriate to effectuatethe policiesof the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in this case,Imake the followingCONCLUSIONS OF LAW1.Respondents are engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.District 50 and Local 84 are labor organizations withinthe meaning of Section 2(5) of the Act.3.All production and maintenance employees of Respon-dents, exclusive of warehousemen, shipping and receivingemployees, truckdrivers and helpers, represented by Local 27,office clerical employees, field service employees, salesmen,guards, watchmen, professional employees, and supervisors asdefined in Section 2(11) of the Act, constitute a unitappropriate for collective bargaining within the meaning ofSection 9(b) of the Act4 At all times from and after June 7, 1966, District 50 hasbeen the exclusive representative of employees in the aforesaidunit for purposes of collective bargaining5.By refusing from and after June 7, 1966, to bargaincollectively with District 50 as representative of employees inthe aforesaid appropriate unit, Respondents have engaged inunfair labor practices within the scope of Section 8(a)(5) and(1) of the Act.6.By urging employees to become members of Local 84,and by according Local 84 recognition as exclusive representa-tive of employees at a time when Local 84 did not represent anuncoerced majority of employees Respondents have engaged inunfair labor practices defined in Section 8(a)(2) and (1) of theAct7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act8.Respondents have not engaged in unfair labor practicesdefined in Section 8(a)(3) of the Act.[Recommended Order omitted from publication ]